NO. 07-04-0378-CR

                                     IN THE COURT OF APPEALS

                             FOR THE SEVENTH DISTRICT OF TEXAS

                                               AT AMARILLO

                                                   PANEL D

                                       DECEMBER 23, 2004
                                 ______________________________

                                          SHAVONN A. PRICE,

                                                                              Appellant

                                                        v.

                                         THE STATE OF TEXAS,

                                                             Appellee
                               _________________________________

                 FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

                NO. 98-428-701; HON. BRADLEY UNDERWOOD, PRESIDING
                           _______________________________

Before QUINN, REAVIS, and CAMPBELL, JJ.

       Shavonn A. Price (appellant) appeals from an order revoking his community

supervision and directing that he serve ten years imprisonment. He had previously been

convicted of aggravated assault, and then placed on deferred adjudication. Appellant's

counsel filed a motion to withdraw, together with an Anders1 brief, and certified that, after

diligently searching the record, he concluded that appellant's appeal was without merit.

Along with his brief, appellate counsel provided a copy of a letter sent to appellant informing

him of counsel's belief that there was no reversible error and of appellant's right to file a pro


       1
           An ders v. Ca lifornia, 386 U .S. 738, 744-45 , 87 S.C t. 1396, 18 L. Ed. 2d 493 (1967).
se response or brief. By letter dated November 16, 2004, this court also notified appellant

of his right to file his own brief or response and set December 16, 2004, as the deadline by

which he had to do so. To date, the court has received neither a pro se brief, response,

or motion for an extension of time.

       In compliance with the principles enunciated in Anders, appellate counsel discussed

why the appeal was without merit. The argument involved discussion about whether 1) the

statute for aggravated assault was constitutional, 2) the evidence was sufficient to support

the original conviction, and 3) the evidence was sufficient to support the revocation.

Thereafter, we conducted our own review of the record to assess the accuracy of appellate

counsel's conclusions and to uncover any error, reversible or otherwise, pursuant to

Stafford v. State, 813 S.W.2d 503 ( Tex. Crim. App. 1991). Our own review not only

confirmed the accuracy of appellate counsel's representation that the appeal was meritless

but also failed to reveal any error.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



                                                 Brian Quinn
                                                    Justice

Do not publish.




                                             2